Citation Nr: 0210913	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  97-10 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 40 percent for left knee 
retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from 
October 1990 to October 1993.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 1996 
rating decision by the Seattle, Washington, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
initially requested a hearing before a hearing officer at the 
RO, but withdrew his request in April 1997.


FINDING OF FACT

The veteran failed to report for a VA examination scheduled 
in connection with his claim for an increased rating for left 
knee retropatellar pain syndrome.


CONCLUSION OF LAW

A rating in excess of 40 percent for left knee retropatellar 
pain syndrome is not warranted.  38 C.F.R. § 3.655(b) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

A June 1994 rating decision granted service connection for a 
left knee condition, rated 40 percent.  A June 1996 rating 
decision denied an increased rating for left knee 
retropatellar pain syndrome.  The veteran perfected an appeal 
on his claim for an increased rating.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  The claim has been considered 
under the VCAA.

There has been substantial compliance with the mandates of 
the VCAA and implementing regulations.  The claim has been 
considered on the merits.  The record includes service 
medical records, VA examination reports, and VA treatment 
records.  The veteran has been notified of the applicable 
laws and regulations; discussions in the in the rating 
decisions, in the statement of the case, and in the 
supplemental statements of the case have informed him what he 
needs to establish entitlement to the benefit sought and what 
the evidence of record shows.  In correspondence dated in 
January 2002, the RO informed the veteran of what evidence VA 
would obtain, and what the veteran's responsibilities were.

The veteran argued that a June 1996 VA examination was 
inadequate to evaluate the extent of his left knee 
disability.  He was scheduled for, and appeared at, a VA 
orthopedic examination in July 1997.  In June 2000, a 
decision review officer determined that the "very strange 
range of motion findings" on the July 1997 examination 
required clarification.  The initial notification of the 
appointment was returned as undeliverable because the veteran 
had relocated.  The RO contacted the veteran's bank and 
obtained a current address.  The veteran was then notified of 
his rescheduled appointment; this notification was not 
returned.  The notice informed the veteran that he was 
required to report, or risk a denial of his appeal.  However, 
the veteran failed to report for the orthopedic examination 
in February 2002.

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase, the claim shall 
[emphasis added] be denied. 38 C.F.R. § 3.655(b).  Here, 
despite being advised of the consequences of a failure to 
report for an examination scheduled in conjunction with his 
claim for increase, the veteran has failed to report for such 
examination.  The Board notes as well that the veteran 
relocated during the pendency of the appeal without notifying 
VA.  The duty to assist is not always a one-way street.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The controlling 
regulation cited above mandates that in such event the case 
must be denied.  The regulation is dispositive of the claim.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A rating in excess of 40 percent for left knee retropatellar 
pain syndrome is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

